Case 5:18-cv-01197-SMH-MLH Document 42 Filed 01/28/21 Page 1 of 1 PageID #: 194




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 RYAN K JONES                                     CIVIL ACTION NO. 18-cv-1197

 VERSUS                                           CHIEF JUDGE HICKS

 RODNEY ARBUCKLE ET AL                            MAGISTRATE JUDGE HORNSBY


                                    JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and having thoroughly reviewed the record, no written objections

 having been filed, and concurring with the findings of the Magistrate Judge under the

 applicable law;

        IT IS ORDERED that this civil action is DISMISSED WITHOUT PREJUDICE

 for failure to prosecute.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this the 28th day of

 January, 2021.
